Citation Nr: 1036753	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include a somatization disorder.

2.  Entitlement to service connection for depression, to include 
as secondary to CFS.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 
1991.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits sought 
on appeal.  The Veteran appealed those decisions to the Board, 
and the case was referred to the Board for appellate review.

A hearing was held in July 2004 in Washington, D.C., before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002 & Supp. 2009) and who is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.  The Veteran was also afforded a RO hearing in 
July 2003.  A transcript of that testimony is also of record.

In a December 2004 decision, the Board denied the Veteran's 
claims for service connection for CFS and depression.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a July 2007 Order, 
the Court vacated the December 2004 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

Later, in December 2008, the Board remanded the claims so that 
further development of the evidence, consistent with the Joint 
Motion, could be conducted.  The RO again denied the claims.  See 
April 2009 Supplemental Statement of the Case (SSOC).  


The Board most recently, in order to develop evidence, remanded 
the claims in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims of service connection were most recently remanded in 
October 2009 for additional development.  The October 2009 
remand, as well as the prior remand dated in December 2008, more 
than sufficiently sets out the Veteran's contentions and the 
facts of the case.  

Unfortunately, the Board finds that the requested action mandated 
by the October 2009 was not sufficiently completed.  Accordingly, 
an additional remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The October 2009 remand, in pertinent part, ordered 
the following development:

1.  The RO should forward the claim folders 
to the VA examiner who conducted the VA CFS 
examination in March 2009.  After reviewing 
the claim folders, to include the March 
2009 VA CFS examination report findings, as 
well as all the private medical records 
on file, including the recently obtained 
September 2009 private medical report, by 
means of an addendum report, the physician 
must address the following:

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's CFS is causally or etiologically 
related to her period of active service.  


A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten addendum report.

2.  In the event that the physician who 
conducted the March 2009 VA CFS examination 
is unavailable, the RO should schedule the 
Veteran for a VA CFS examination to 
determine the nature and etiology of CFS, 
if diagnosed.  The examiner should opine as 
to whether it is at least as likely as not 
that the Veteran has current CFS that is 
causally or etiologically related to the 
Veteran's active service.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records - both VA and 
private (including the recently obtained 
September 2009 private medical report) -- 
associated with the claims file.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

Dated following the issuance of the Board's October 2009 remand 
is a December 2009 addendum report to the March 2009 VA CFS 
examination.  This addendum, however, is shown to have been 
completed by a physician other than the one who conducted the 
March 2009 VA CFS examination.  As noted, the October 2009 Board 
remand instructions clearly indicated that an "addendum report" 
was to be obtained by the "examiner who conducted the VA CFS 
examination in March 2009."  The remand instructions in October 
2009 also instructed that "[i]n the event that the physician who 
conducted the March 2009 VA CFS examination is unavailable, the 
RO should schedule the Veteran for a VA CFS examination to 
determine the nature and etiology of CFS, if diagnosed."  
(emphasis added).  Here, as the action ordered in October 2009 
clearly was not undertaken, appropriate corrective action must 
again be taken.  Stegall.

With regard to the Veteran's claim for entitlement to service 
connection for depression, to include as secondary to CFS, the 
Court has held that when a determination on one issue could have 
a significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The determination regarding the remanded issue of 
entitlement to service connection for CFS, to include a 
somatization disorder, could impact the Veteran's service 
connection claim for depression.  The Board therefore finds these 
issues to be inextricably intertwined.  Thus, adjudication of the 
claim seeking entitlement to service connection for depression, 
to include as secondary to CFS, will be held in abeyance pending 
further development of the Veteran's service connection claim for 
CFS.

Accordingly, the matter is REMANDED to the RO for the following 
action:

1.  The RO must forward the claim folders 
to the VA examiner who conducted the VA CFS 
examination in March 2009.  After reviewing 
the claim folders, to include the March 
2009 VA CFS examination report findings, as 
well as all the private medical records 
on file, including the September 2009 
private medical report and the recently 
obtained June 2010 private medical report, 
by means of an addendum report, the 
physician must address the following:


Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's CFS is causally or etiologically 
related to her period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten addendum report.

2.  In the event that the physician who 
conducted the March 2009 VA CFS examination 
is unavailable, the RO must schedule the 
Veteran for a VA CFS examination to 
determine the nature and etiology of CFS, 
if diagnosed.  The examiner should opine as 
to whether it is at least as likely as not 
that the Veteran has current CFS that is 
causally or etiologically related to the 
Veteran's active service.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records - both VA and 
private (including the September 2009 
private medical report and the recently 
obtained June 2010 private medical report) 
-- associated with the claims file.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken - here, if necessary, the 
Veteran being afforded a VA examination -- 
or is deficient in any manner, the RO must 
take appropriate corrective action.  

4.  When the development requested has been 
completed, the RO should readjudicate the 
claims of service connection for CFS, to 
include a somatization disorder and for 
depression, to include as secondary to CFS 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be provided a Supplemental Statement of the 
Case (SSOC) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


